                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF WISCONSIN
                        MILWAUKEE DIVISION

RICHARD MAZUREK,
individually and on behalf of
all others similarly situated,

             Plaintiff,

                    v.                        Case No. 17-cv-1439-WED

METALCRAFT OF MAYVILLE, INC.

             Defendant.


           JOINT STIPULATION TO AMEND SCHEDULING ORDER



      Plaintiff Richard Mazurek (“Plaintiff”), individually and on behalf of all

others similarly-situated, by his attorneys, Hawks Quindel, S.C., and Defendant

Metalcraft of Mayville, Inc., by its attorneys, Jackson Lewis P.C. and Thomas P.

Krukowski, S.C. (collectively “The Parties”), submit this Joint Stipulation to Amend

Scheduling Order.

      1.     The Court held a Rule 16(b) scheduling conference on December 19,

2017, and entered a Scheduling Order. (ECF No. 14.) Since the entry of the

Scheduling Order, the Parties have stipulated to conditional certification (ECF Nos.

15), the Court has granted that stipulation (ECF No. 16), notice was issued to

putative class members on March 5, 2018, and the Parties analyzed data and

engaged in settlement negotiations. Upon the Parties request and representation




        Case 2:17-cv-01439-WED Filed 07/03/19 Page 1 of 3 Document 44
hat the Parties were going to engage in additional settlement discussions and

mediation the Court issued an order amending the Scheduling Order (ECF No. 39).

      2.      Since then, settlement negotiations have not resulted in a resolution of

this matter and Defendant have substituted counsel.

      3.      In light of Defendant’s change in counsel, the Parties respectfully

request the Court adjust the its Scheduling Order as follows:

           a. March 20, 2020 – Deadline for Plaintiff’s motion for Rule 23

              certification and Defendant’s motion for decertification of the

              conditionally certified collective class;

           b. May 8, 2020 – Plaintiff shall disclose any expert witnesses in

              accordance with Civil L.R. 26(b) on or before this date;

           c. June 5, 2020 – Defendant shall disclose any expert witnesses in

              accordance with Civil L.R. 26(b) on or before this date;

           d. September 18, 2020 – all discovery shall be completed no later than

              this date;

           e. October 16, 2020 – all dispositive motions shall be served and filed no

              later than this date.

      Dated this 3rd day of July 2019.

Respectfully submitted,                     Respectfully Submitted,

s/ Ronald S. Stadler                          s/ Larry A. Johnson
Thomas P. Krukowski, SBN                    Larry A. Johnson, SBN 1056619
tkrukowski@tpklegal.com                     ljohnson@hq-law.com
                                            Summer H. Murshid, SBN 1075404
Thomas P. Krukowski, S.C.                   smurshid@hq-law.com
116 Legend Way                              Timothy P. Maynard, SBN 1080953




        Case 2:17-cv-01439-WED Filed 07/03/19 Page 2 of 3 Document 44
Wales, WI 53183                     tmaynard@hq-law.com
(414) 881-4210 (office)
                                    Hawks Quindel, S.C.
Ronald S. Stadler, SBN 1017450      222 E Erie Street
Ronald.stadler@jacksonlewis.com     Suite 210
Jonathan E. Sacks, SBN 1103204      P.O. Box 442
Jonathan.sacks@jacksonlewis.com     Milwaukee, WI 53202
                                    (414) 271-8650 (office)
Jackson Lewis, P.C.                 (414) 271-8442 (facsimile)
330 E. Kilbourn Ave. Suite 560
Milwaukee, WI 53202                 Attorneys for Plaintiffs
(414) 944-8900 (office)
(414) 944-8901 (facsimile)

Attorney for Defendant




       Case 2:17-cv-01439-WED Filed 07/03/19 Page 3 of 3 Document 44
